Case: 16-11575   Date Filed: 12/06/2016   Page: 1 of 9


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11575
                         Non-Argument Calendar
                       ________________________

                        Agency No. A088-133-061



YUEHUA LIU,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (December 6, 2016)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 16-11575       Date Filed: 12/06/2016        Page: 2 of 9


       Yuehua Liu seeks review of a final order of the Board of Immigration

Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of her application

for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (“CAT”). Liu, a native and citizen of China, claimed

past persecution and a well-founded fear of future persecution in China on account

of her participation in an underground Christian church. Liu’s petition challenges

the IJ’s determinations, adopted by the BIA, that Liu failed to show she suffered

past harm in China rising to the level of persecution or that there was a reasonable

possibility of future harm on account of her religion or other protected ground

given that other members of her underground church continued to reside and work

in China without harm. After review, we deny the petition for review. 1

                               I. GENERAL PRINCIPLES

       To establish eligibility for asylum, the applicant must show either past

persecution or a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.

Immigration and Nationality Act (“INA”) § 101(a)(42)(A), 8 U.S.C.

       1
         Where, as here, the BIA agreed with the IJ’s conclusions regarding Liu’s failure to
establish her eligibility for relief, we review both the IJ’s and the BIA’s decisions. See Ayala v.
U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010). We review the factual determination that
an alien is statutorily ineligible for asylum under the “highly deferential” substantial evidence
test, which requires that we affirm the IJ’s and the BIA’s decision if it is “supported by
reasonable, substantial, and probative evidence on the record considered as a whole.” Al Najjar,
v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation marks omitted). We will
reverse “only when the record compels reversal.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196,
1199 (11th Cir. 2009) (quotation marks omitted).
                                                 2
              Case: 16-11575      Date Filed: 12/06/2016   Page: 3 of 9


§ 1101(a)(42)(A); Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006);

8 C.F.R. § 208.13(a), (b). Similarly, to show eligibility for withholding of removal

under the INA, an applicant must show that it is more likely than not that he has

been or will be persecuted on account of one of the five protected grounds. INA

§ 241(b)(3), 8 U.S.C. § 1231(b)(3); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1126,

1232 (11th Cir. 2005). Because this standard is more stringent than the standard

for asylum, an alien who fails to establish asylum eligibility generally cannot

satisfy the higher burden for withholding of removal. Id. at 1232-33.

      Although the INA does not define persecution, this Court has recognized

that it is “an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation.” Id. at 1231 (quotation marks omitted). We

evaluate the harm a petitioner suffered cumulatively and by considering the totality

of the circumstances on a case-by-case basis. Shi v. U.S. Att’y Gen., 707 F.3d

1231, 1235-36 (11th Cir. 2013).

      Accordingly, this Court has concluded that threats in conjunction with brief

detentions or a minor physical attack that does not result in serious physical injury

do not rise to the level of persecution. See, e.g., Kazemzadeh v. U.S. Att’y Gen.,

577 F.3d 1341, 1352-53 (11th Cir. 2009) (four-day detention, five-hour

interrogation and beating with no evidence of physical harm, and post-

incarceration monitoring); Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1171-72


                                          3
              Case: 16-11575      Date Filed: 12/06/2016   Page: 4 of 9


(11th Cir. 2008) (36-hour detention, beatings with a belt resulting in scratches and

bruises, two-day hospitalization, and threat of arrest); Zheng v. U.S. Att’y Gen.,

451 F.3d 1287, 1290-91 (11th Cir. 2006) (five-day detention, during which the

alien was forced to watch anti-Falun Gong videos, stand in the sun for two hours,

and sign a statement promising to no longer practice Falun Gong). On the other

hand, we have found that longer detentions coupled with either multiple beatings

or “singularly cruel” tactics that result in the need for medical attention have

constituted persecution. See, e.g., Shi, 707 F.3d at 1235-39 (seven-day detention

and two interrogations, one involving physical abuse and the other handcuffing to a

bar overnight in the rain, resulting in illness and medical treatment); Niftaliev v.

U.S. Att’y Gen., 504 F.3d 1211, 1215-17 (11th Cir. 2007) (threats, numerous

interrogation and beatings during a 15-day detention that resulted in a two-month

hospitalization, and two subsequent physical attacks); Ruiz v. Gonzalez, 479 F.3d

762, 766 (11th Cir. 2007) (18-day detention accompanied by threats and multiple

beatings).




                                           4
                Case: 16-11575        Date Filed: 12/06/2016      Page: 5 of 9


                         II. LIU’S PERSECUTION CLAIMS

A.     Past Persecution

       Substantial evidence supports the IJ’s and BIA’s conclusion that Liu failed

to show she suffered past persecution.2 Liu testified that after police arrested her

and other members of her church group, she was detained for seven days and

interrogated twice. During her second interrogation, Liu was slapped and kicked

and her hair was pulled, but she did not report any resulting injuries. Although

Liu, like the petitioner in Shi, was detained for a week, Liu was not subjected to

“singularly cruel” tactics such as being handcuffed to a bar outside overnight in the

rain. See Shi, 707 F.3d at 1238-39. Importantly, the petitioner in Shi became ill,

was released after authorities feared he would die in custody, and then sought

medical treatment. Liu, on the other hand, did not present any evidence that she

needed medical attention as a result of her treatment during detention. See id..

This Court has held that individuals who suffered similar or worse abuse did not

suffer harm rising to the level of persecution. See Kazemzadeh, 577 F.3d at 1353;

Djonda, 514 F.3d at 1171, 1174; Zheng, 451 F.3d at 1289-91.


       2
         For the first time on appeal, Liu argues that she was persecuted on account of her
imputed political opinion. We lack jurisdiction to review this issue because Liu failed to exhaust
it before the BIA. See INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). Liu also argues that she established a nexus
between her mistreatment and her religion and anti-government political opinion, but the BIA
did not deny Liu relief because she failed to show a nexus to a protected ground. Thus, the issue
of a nexus is not properly before us. See Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th
Cir. 2007).
                                                5
              Case: 16-11575     Date Filed: 12/06/2016    Page: 6 of 9


      As to economic persecution, Liu did not show that her economic hardship as

a result of her job loss was so severe that she was deprived of a means of earning a

living. See Barreto-Claro v. U.S. Att’y Gen., 275 F.3d 1334, 1340 (11th Cir.

2001). While Liu stated that she had no means of earning an income, she did not

provide any evidence other than her conclusory statement to that effect. Like the

petitioner in Zheng, Liu presented no evidence that she searched for another job

after she was fired; Liu merely testified that she did not have any other jobs in

China and that she did not try to get her job back because it would have been futile.

See Zheng, 451 F.3d at 1291. Further, the other members of her church group

were able to work in China.

      Considering the facts of Liu’s detention, the conditions of her release, and

her economic situation, Liu’s case is more akin to Zheng, in which the petitioner

was detained for five days, suffered some mistreatment but was not harmed, was

forced to renounce Falun Gong, and lost his job, and the record in Zheng did not

compel the conclusion that he suffered past persecution. See Zheng, 451 F.3d at

1290-91. In short, the cumulative harm Liu suffered falls short of the extreme

mistreatment found in other cases where this Court was compelled to conclude that

the petitioner was persecuted.




                                          6
               Case: 16-11575     Date Filed: 12/06/2016    Page: 7 of 9


B.    Future Persecution

      The record also does not compel the conclusion that Liu has a well-founded

fear of future persecution. To establish a well-founded fear of future persecution,

the petitioner must show a reasonable possibility that he will be singled out for

persecution on account of a protected ground, and that his fear is both

“subjectively genuine and objectively reasonable.” Kazemzadeh, 577 F.3d at 1352

(quotation marks omitted). Alternatively, the petitioner can prove that she is a

member of, or is identified with, a group that is subjected to a “pattern or practice”

of persecution in his country of nationality.” Id. (quotation marks omitted).

      First, substantial evidence supports the conclusion that Liu failed to show a

pattern or practice of persecuting Christians in China, as the 2013 International

Religious Freedom Report for China states that Christians are permitted to worship

in state-sanctioned churches and local authorities in some areas tacitly approve of

unregistered church groups. See Matter of A-M-, 23 I. & N. Dec. 737, 741 (BIA

2005) (explaining that a “pattern or practice” of persecution means persecution of a

group that is “systemic, pervasive, or organized” (quotation marks omitted)).

      Second, substantial evidence supports the conclusion that Liu did not present

“specific, detailed facts showing a good reason to fear that [she] . . . will be singled

out for persecution.” See Al Najjar v. Ashcroft, 257 F.3d 1262, 1287 (11th Cir.

2001) (quotation marks and internal quotation marks omitted). Importantly, the


                                           7
               Case: 16-11575     Date Filed: 12/06/2016    Page: 8 of 9


fact that the other members of Liu’s home church group arrested with Liu

continued to live and work in China for years supports the IJ’s and BIA’s

conclusion that there is not a reasonable possibility Liu would be singled out for

persecution based on her religion if she returned to China.

      Liu submitted a 2014 letter from her brother indicating that police had raided

another home church group in October 2014 and arrested eight people, including

some of Liu’s fellow church members. However, the letter does not specify what

happened to the church members after their arrest or how many, if any, were

detained. Further, Liu presented no evidence of any arrests or mistreatment of

church members during the years between Liu’s October 2006 arrest and this

second raid in October 2014, a span of eight years. Finally, while Liu presented

evidence that police suspected Liu of mailing Christian materials to China and

continued to ask about her whereabouts, this evidence was limited to her

hometown, and there was no evidence that police would search for her elsewhere

in China, particularly since there are areas where local authorities tacitly permit

unregistered church groups. In sum, the record does not compel a conclusion that

Liu showed past persecution or a reasonable possibility of future persecution.

      Because Liu failed to satisfy the less stringent standard for asylum

eligibility, she also necessarily failed to satisfy the higher standard required for

withholding of removal under the INA and CAT relief. See Zheng, 451 F.3d at


                                           8
              Case: 16-11575    Date Filed: 12/06/2016   Page: 9 of 9


1292. For these reasons, substantial evidence supports the IJ’s and the BIA’s

decision.

      PETITION DENIED.




                                         9